Citation Nr: 1114782	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-27 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased rating for lumbar disc disease with intervertebral disc syndrome, rated as 40 percent disabling as of August 31, 2007, and as 20 percent disabling prior to that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from December 1978 to December 1981, July 1991 to December 1991, May 1994 to September 1994 and October 1994 to March 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that denied service connection for hepatitis C and an increased rating for low back disability.  In November 2008 the RO granted an increased rating to 40 percent for the low back disability, effective from August 31, 2007.  The Veteran continued his appeal.  


FINDINGS OF FACT

1.  Hepatitis C was not present in service and is not etiologically related to service.

2.  Throughout the period of this claim, the Veteran's lumbar disc disease with intervertebral disc syndrome has been manifested by limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; there is no unfavorable ankylosis of the thoracolumbar spine or of the entire spine and there have been no incapacitating episodes.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for a rating of 40 percent, but not higher, for lumbar disc disease with intervertebral disc syndrome have been met throughout the period of this claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to an increased rating for the service-connected low back disability.  He also seeks service connection for hepatitis C.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the Veteran filed a claim for increased rating for the low back and service connection for hepatitis C in July 2006.  The RO sent the Veteran a letter in August 2006, prior to the initial adjudication of the claims, providing all required notice.

The record also reflects that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran was afforded appropriate VA examinations for the low back disability, the most recent in July 2010.  

The Board acknowledges that the Veteran has not been afforded a VA examination and that no VA medical opinion has been obtained in response to his hepatitis C claim, but has determined that VA has no duty to provide an examination or obtain a medical opinion in response to the claim.  In this regard the Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, there is competent evidence of the post-service presence of hepatitis C but there is no competent evidence of the disease in service, no competent evidence of an event or injury resulting in hepatitis C, and no indication that the disability may be associated with the Veteran's active service or a service-connected disability.  As he has not presented a prima facie case for service connection for hepatitis C, a remand for an examination or opinion is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claims.

II.  Service Connection for Hepatitis C

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

The Veteran contends that he is entitled to service connection for hepatitis C, as he believes that this condition originated during his active duty service.  In particular, he contends that he contracted hepatitis C during his Gulf War service in 1991.  He alleges that he was informed that he was positive for hepatitis C at the Hampton Roads VA medical center (VAMC) when he underwent a gulf war examination which was conducted when he finished that period of service in December 1991.  

The Veteran's service treatment records from his multiple periods of service do not show hepatitis C or any form of hepatitis.  

Non-service medical records consist of VA outpatient treatment records dated in between the multiple periods of service and following the most recent period of service ending in March 2005.  The records show a history of hepatitis C dating from July 1995, as part of a Gulf War examination.  As the Veteran alleged that he was first diagnosed as positive for hepatitis C following his period of service ending in December 1991, it is significant to note that the record contains a 1997 request for treatment records from the Hampton Roads VAMC dating from 1991.  This request failed to yield any records of hepatitis C in either 1991, 1992, or any time prior to July 1995.  

The Veteran reported in July 2007 that he was not exposed to any of the risk factors for hepatitis C listed in the VA-provided questionnaire.  He denied history of intravenous drug use, intranasal cocaine use, high risk sexual activity, hemodialysis, shared toothbrushes or razors, acupuncture with non sterile needles, or blood transfusion or tattoos, or being a health care worker exposed to contaminated fluids.  

Based on the foregoing evidence, the Board has determined that the Veteran is not entitled to service connection for his hepatitis C.  There is no evidence of hepatitis or exposure to risk factors in service, and the Veteran has denied that he had any of the risk factors in service.  Moreover, uncontroverted medical record shows that the initial diagnosis of hepatitis C was in July 1995, several months after the last period of service ended.  There are no medical opinions of record linking the Veteran's hepatitis C to service.  The Veteran's memory of the date of diagnosis is not consistent with the established facts which unequivocally show diagnosis in July 1995.  

In essence, the evidence linking any current hepatitis C to service is limited to the Veteran's own statements.  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In the instant case, however, the Veteran has not identified the presence of any pertinent symptoms in service or alleged that he was exposed in service to any of the known risk factors for hepatitis C.  To the extent that he believes the diagnosis of hepatitis was in 1991, the record shows it was made in July 1995.  In the Board's opinion, if the Veteran had received such a diagnosis in 1991, it would be documented in the 1994-1995 service treatment records and VA records dated prior to the actual date of diagnosis in July 1995.

Accordingly, the Board must conclude that service connection is not warranted for the claimed disability.  In reaching this decision, the Board has determined that the benefit-of- the doubt rule is not applicable to this claim because the preponderance of the evidence is against the claim.


III.  Increased Rating for Low Back Disability

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2010) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2010). 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Lumbosacral spine disorders are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2010).  IVDS will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A rating of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Parenthetically, the Board notes that associated objective neurologic abnormalities have already been rated separately under appropriate diagnostic code, these ratings are not currently on appeal, and as such are not for consideration in this claim.  

Service connection for discogenic disease of the low back was granted in 1982.  The Veteran underwent VA examination of the back in August 2006.  It was noted that he was suffering from discogenic back disease since 1986.  His pain was constant and at a level of 9 on a scale of 1 to 10 with 10 being the most severe.  Pain was elicited by physical activity, cold weather and sleeping on the back.  It was relieved by medications, NSAIDs, and rest.  It caused him to work slower and caused functional impairment with bending, sitting and lifting.  There were no periods of incapacitation.  Physical examination disclosed normal posture and normal gait.  He required no assistive devices.  The thoracolumbar spine revealed no radiating pain on movement.  Muscle spasm was present in the bilateral paraspinal areas.  There was tenderness at the lumbosacral junction.  Straight leg raising was negative bilaterally and there was no ankylosis of the lumbar spine.  The range of motion included forward flexion to 50 degrees with pain occurring at 30 degrees, extension to 10 degrees with pain at 0 degrees, right and lateral flexion was to 30 degrees, 20 degrees with pain, right and lateral rotation was to 30 degrees.  It was felt that the joint function of the spine was limited by pain after repetitive use but that there was no additional limitation due to weakness and incoordination.  The spine was asymmetrical and listed to the right and had loss of normal lordosis.  There were no signs of intervertebral disc syndrome or permanent nerve root impingement.  Motor and sensory functions were within normal limits as to the lower extremities.  The examiner made the diagnosis of discogenic disease at L5-S1.  The Veteran worked and moved slower due to the low back injury.  

VA treatment records dated from December 2006 to the present show repeated treatment for chronic low back pain.  

VA examination in July 2010 revealed the Veteran's complaints of severe low back pain exacerbated by physical activity.  He reported he could only walk 100 feet, which took him 10 minutes.  He reported no incapacitating episodes related to the back.  Posture and gait were normal, walking was steady but he required a cane.  Examination of the spine showed no radiating pain on movement.  Muscle spasm was absent.  There was tenderness but no weakness.  Muscle tone and musculature were normal.  Straight leg raising was negative.  There was no ankylosis of the thoracolumbar spine.  Range of motion testing revealed flexion to 70 degrees, with pain at that point, and extension was to 10 degrees, with pain at that point.  The diagnosis was discogenic disease with intervertebral disc syndrome.  

The Board finds at this point that the evidence above does show entitlement to a 40 percent rating from the date of claim for the discogenic disease of L5-S1.  The Board agrees with the representative's March 2011 argument that the August 2006 examination showed functional limitation to 30 degrees of forward flexion.  The pain with flexion beginning at 30 degrees documented in the August 2006 examination supports that theory that the Veteran is functionally prevented from flexing beyond that point.  The Veteran consistently described severe pain, and the objective findings on that examination such as spasm, loss of normal lordosis, asymmetry and listing support the theory that the Veteran could not practically flex in excess of 30 degrees.  Thus, the criteria for a 40 percent rating are met throughout the period of this claim.

However, on further review of the evidence above relating to symptoms and impairment, the Board finds the schedular criteria for a rating in excess of 40 percent are not met at any time.  There have been no incapacitating episodes requiring bed rest prescribed by a physician to the degree required, and there is no ankylosis.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA.  The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, nothing in his correspondence to VA shows that his low back disability warrants a higher schedular rating.

At no point during the pendency of the claim have the criteria for a rating in excess of that assigned been met under the applicable rating criteria.  Accordingly, an additional "staged rating" is not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether additional compensation is warranted under the DeLuca factors.  However, the DeLuca factors have already been considered in the assignment of a 40 percent rating.  Even with the consideration of all pertinent disability factors, it is clear that the Veteran's spine is not ankylosed.  117709597
The Board concludes that a higher rating based on those factors is not warranted.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2010).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, the record reflects that the manifestations of the disabilities are contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Finally, the Board notes that record before the Board reflects that the Veteran has a pending claim for a total disability rating based on unemployability due to service-connected disabilities.  This claim is not based solely on the low back disability currently before the Board.  Therefore, the Board does not have jurisdiction over it.  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).  However, if the Veteran is not satisfied with the disposition of his claim for a total rating based on unemployability, he will have the opportunity to appeal the matter to the Board.


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for hepatitis C is denied.

The Board having determined that the Veteran's lumbar disc disease with intervertebral disc syndrome warrants a 40 percent rating, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


